Exhibit 10.7

 

K-SEA TRANSPORTATION PARTNERS L.P.

 

LONG-TERM INCENTIVE PLAN

 


1.                                      PURPOSE OF THE PLAN.

 

The K-Sea Transportation Partners L.P. Long-Term Incentive Plan (the “Plan”) is
intended to promote the interests of K-Sea Transportation Partners L.P., a
Delaware limited partnership (the “Partnership”), by providing to employees and
directors of K-Sea General Partner GP LLC, a Delaware limited liability company
(the “Company”), and its Affiliates who perform services for the Partnership,
incentive compensation awards for superior performance that are based on Units. 
The Plan is also contemplated to enhance the ability of the Company and its
Affiliates to attract and retain the services of individuals who are essential
for the growth and profitability of the Partnership and to encourage them to
devote their best efforts to the business of the Partnership, thereby advancing
the interests of the Partnership.

 


2.                                      DEFINITIONS.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Award” means an Option or Phantom Unit granted under the Plan, and shall
include any DER granted with respect to a Phantom Unit.

 

“Award Agreement” means the agreement entered into between the Partnership and
the Participant evidencing the terms and conditions of the Award.

 

“Board” means the Board of Directors of the Company.

 

“Cash-Out Value” means the amount determined in Clause (i) or (ii), whichever is
applicable, as follows: (i) the per Unit price offered to equityholders of the
Partnership in any merger or consolidation or (iii) in the event of a
reorganization, the Fair Market Value per Unit determined by the Committee as of
the date determined by the Committee to be the date of cancellation and
surrender of an Award.  In the event that the consideration offered to
equityholders of the Partnership in any transaction described in this definition
consists of anything other than cash, the Committee shall determine the fair
cash equivalent of the portion of the consideration offered which is other than
cash.

 

“Change in Control” shall be deemed to have occurred upon the occurrence of one
or more of the following events: (i) any sale, lease, exchange or other transfer
(in one or a series of related transactions) of all or substantially all of the
assets of the Partnership or K-Sea Operating Partnership L.P. to any Person or
its Affiliates, other than the Partnership, the

 

1

--------------------------------------------------------------------------------


 

Company or any of their Affiliates or (ii) any merger, reorganization,
consolidation or other transaction pursuant to which more than 50% of the
combined voting power of the equity interests in the Partnership or K-Sea
Operating Partnership L.P. ceases to be owned by Persons who own such interests,
respectively, as of the date of the initial public offering of Units.

 

“Committee” means the Compensation Committee of the Board or such other
committee of the Board appointed by the Board to administer the Plan.

 

“DER” means a right, granted in tandem with a Phantom Unit, to receive an amount
in cash equal to, and at the same time as, the cash distributions made by the
Partnership with respect to a Unit during the period such Phantom Unit is
outstanding.

 

“Director” means a member of the Board or the board of directors or managers of
an Affiliate who is not an Employee.

 

“Employee” means any employee of the Company or an Affiliate, including, without
limitation, K-Sea Transportation Inc., a Delaware corporation, in each case as
determined by the Committee.  Notwithstanding the foregoing, the term “Employee”
shall not include any individual covered by a collective bargaining or
comparable agreement between representatives of such employees and the
Partnership, the Company or any Affiliate of the Partnership or the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means the closing sales price of a Unit on the date of
determination (or, if there is no trading in the Units on such date, the closing
sales price on the last date the Units were traded) as reported in The Wall
Street Journal (or other reporting service approved by the Committee). In the
event Units are not publicly traded at the time a determination of Fair Market
Value is required to be made hereunder, the determination of Fair Market Value
shall be made in good faith by the Committee.

 

“Option” means an option to purchase Units granted under the Plan.

 

“Participant” means any Employee or Director granted an Award under the Plan.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

 

“Phantom Unit” means a phantom (notional) unit granted under the Plan which upon
vesting entitles the Participant to receive a Unit or an amount of cash equal to
the Fair Market Value of a Unit, whichever is determined by the Committee.

 

“Plan” means this K-Sea Transportation Partners L.P. Long-Term Incentive Plan,
as amended from time to time.

 

2

--------------------------------------------------------------------------------


 

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture (i.e., it is
not vested) and is not exercisable by or payable to the Participant.

 

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Unit” means a Common Unit of the Partnership.

 


3.                                      ADMINISTRATION.

 

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the following and any applicable law, the Committee, in
its sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer of the Company (provided that the Chief Executive Officer is a member of
the Board), subject to such limitations on such delegated powers and duties as
the Committee may impose, if any. Upon any such delegation all references in the
Plan to the “Committee,” other than in Section 7, shall be deemed to include the
Chief Executive Officer; provided, however, that such delegation shall not limit
the Chief Executive Officer’s right to receive Awards under the Plan.
Notwithstanding the foregoing, the Chief Executive Officer may not grant Awards
to, or take any action with respect to any Award previously granted to, himself,
a person who is an officer subject to Rule 16b-3 or who is a member of the
Board.  Subject to the terms of the Plan and applicable law, and in addition to
other express powers and authorizations conferred on the Committee by the Plan,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards; (iv)
determine the terms and conditions of any Award; (v) determine whether, to what
extent, and under what circumstances Awards may be settled, exercised, canceled,
or forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons, including the Company, the
Partnership, any Affiliate, any Participant, and any beneficiary of any Award.

 


4.                                      UNITS.

 


(A)                                  UNITS AVAILABLE.  SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTION 4(C), THE NUMBER OF UNITS WITH RESPECT TO WHICH OPTIONS AND
PHANTOM UNITS MAY BE GRANTED UNDER THE

 

3

--------------------------------------------------------------------------------


 


PLAN IS 440,000.  IF ANY OPTION OR PHANTOM UNIT IS FORFEITED OR OTHERWISE
TERMINATES OR IS CANCELED WITHOUT THE DELIVERY OF UNITS, THEN THE UNITS COVERED
BY SUCH AWARD, TO THE EXTENT OF SUCH FORFEITURE, TERMINATION OR CANCELLATION,
SHALL AGAIN BE UNITS WITH RESPECT TO WHICH AN OPTION OR PHANTOM UNIT, AS THE
CASE MAY BE, MAY BE GRANTED.

 


(B)                                 SOURCES OF UNITS DELIVERABLE UNDER AWARDS. 
ANY UNITS DELIVERED PURSUANT TO AN AWARD SHALL CONSIST, IN WHOLE OR IN PART, OF
UNITS ACQUIRED IN THE OPEN MARKET, FROM ANY AFFILIATE, OR FROM THE PARTNERSHIP,
OR ANY COMBINATION OF THE FOREGOING, AS DETERMINED BY THE COMMITTEE IN ITS
DISCRETION.

 


(C)                                  ADJUSTMENTS.  IN THE EVENT THAT THE
COMMITTEE DETERMINES THAT ANY DISTRIBUTION (WHETHER IN THE FORM OF CASH, UNITS,
OTHER SECURITIES, OR OTHER PROPERTY), RECAPITALIZATION, SPLIT, REVERSE SPLIT,
REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION,
REPURCHASE, OR EXCHANGE OF UNITS OR OTHER SECURITIES OF THE PARTNERSHIP,
ISSUANCE OF WARRANTS OR OTHER RIGHTS TO PURCHASE UNITS OR OTHER SECURITIES OF
THE PARTNERSHIP, OR OTHER SIMILAR TRANSACTION OR EVENT AFFECTS THE UNITS SUCH
THAT AN ADJUSTMENT IS DETERMINED BY THE COMMITTEE TO BE APPROPRIATE IN ORDER TO
PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR POTENTIAL BENEFITS INTENDED
TO BE MADE AVAILABLE UNDER THE PLAN, THEN THE COMMITTEE SHALL, IN SUCH MANNER AS
IT MAY DEEM EQUITABLE, ADJUST ANY OR ALL OF (I) THE NUMBER AND TYPE OF UNITS (OR
OTHER SECURITIES OR PROPERTY) WITH RESPECT TO WHICH AWARDS MAY BE GRANTED, (II)
THE NUMBER AND TYPE OF UNITS (OR OTHER SECURITIES OR PROPERTY) SUBJECT TO
OUTSTANDING AWARDS, AND (III) THE GRANT OR EXERCISE PRICE WITH RESPECT TO ANY
AWARD OR, IF DEEMED APPROPRIATE, MAKE PROVISION FOR A CASH PAYMENT TO THE HOLDER
OF AN OUTSTANDING AWARD; PROVIDED THAT THE NUMBER OF UNITS SUBJECT TO ANY AWARD
SHALL ALWAYS BE A WHOLE NUMBER.

 


(D)                                 CASH-OUT OF AWARDS.  IN THE EVENT THAT THE
PARTNERSHIP IS REORGANIZED, MERGED OR CONSOLIDATED WITH ANOTHER ENTITY, THE
COMMITTEE MAY, IN ITS SOLE DISCRETION, (I) REQUIRE THE MANDATORY SURRENDER TO
THE PARTNERSHIP BY SELECTED HOLDERS OF OPTIONS OF SOME OR ALL OF THE OUTSTANDING
OPTIONS HELD BY SUCH HOLDER (IRRESPECTIVE OF WHETHER SUCH OPTIONS ARE THEN
EXERCISABLE UNDER THE PROVISIONS OF THE PLAN) AS OF A DATE (BEFORE OR AFTER THE
REORGANIZATION, MERGER OR CONSOLIDATION) SPECIFIED BY THE COMMITTEE, IN WHICH
EVENT THE COMMITTEE SHALL THEREUPON CANCEL SUCH OPTIONS AND PAY TO EACH HOLDER
THEREOF AN AMOUNT OF CASH PER UNIT EQUAL TO THE EXCESS, IF ANY, OF THE CASH-OUT
VALUE OF THE UNITS SUBJECT TO SUCH OPTION OVER THE EXERCISE PRICE(S) UNDER SUCH
OPTIONS FOR SUCH UNITS OR (II) REQUIRE THE MANDATORY SURRENDER TO THE
PARTNERSHIP BY SELECTED HOLDERS OF PHANTOM UNITS OF SOME OR ALL OF THE
OUTSTANDING PHANTOM UNITS HELD BY SUCH HOLDER (IRRESPECTIVE OF WHETHER SUCH
PHANTOM UNITS ARE VESTED UNDER THE PROVISIONS OF THE PLAN) AS OF A DATE (BEFORE
OR AFTER THE REORGANIZATION, MERGER OR CONSOLIDATION) SPECIFIED BY THE
COMMITTEE, IN WHICH EVENT THE COMMITTEE SHALL THEREUPON CANCEL SUCH PHANTOM
UNITS AND PAY TO EACH HOLDER AN AMOUNT OF CASH PER PHANTOM UNIT EQUAL TO THE
CASH-OUT VALUE OF THE UNITS.

 


5.                                      ELIGIBILITY.

 

Any Employee who performs services for the benefit of the Partnership as
determined by the Committee, or any Director shall be eligible to be designated
a Participant and receive an Award under the Plan.

 

4

--------------------------------------------------------------------------------


 


6.                                      AWARDS.

 


(A)                                  OPTIONS.  THE COMMITTEE SHALL HAVE THE
AUTHORITY TO DETERMINE THE EMPLOYEES AND DIRECTORS TO WHOM OPTIONS SHALL BE
GRANTED, THE NUMBER OF UNITS TO BE COVERED BY EACH OPTION, THE PURCHASE PRICE
THEREFOR, THE RESTRICTED PERIOD AND THE CONDITIONS AND LIMITATIONS APPLICABLE TO
THE EXERCISE OF THE OPTION, INCLUDING THE FOLLOWING TERMS AND CONDITIONS AND
SUCH ADDITIONAL TERMS AND CONDITIONS, AS THE COMMITTEE SHALL DETERMINE, THAT ARE
NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN.

 


(I)                                     EXERCISE PRICE.  THE PURCHASE PRICE PER
UNIT PURCHASABLE UNDER AN OPTION SHALL BE DETERMINED BY THE COMMITTEE AT THE
TIME THE OPTION IS GRANTED AND MAY NOT BE LESS THAN ITS FAIR MARKET VALUE AS OF
THE DATE OF GRANT.


 


(II)                                  TIME AND METHOD OF EXERCISE.  THE
COMMITTEE SHALL DETERMINE THE RESTRICTED PERIOD WITH RESPECT TO AN OPTION, WHICH
MAY INCLUDE, WITHOUT LIMITATION, ACCELERATED VESTING UPON THE ACHIEVEMENT OF
SPECIFIED PERFORMANCE GOALS, AND THE METHOD OR METHODS BY WHICH PAYMENT OF THE
EXERCISE PRICE WITH RESPECT THERETO BE MADE OR DEEMED TO HAVE BEEN MADE, WHICH
MAY INCLUDE, WITHOUT LIMITATION: (A) CASH, (B) CHECK ACCEPTABLE TO THE COMPANY,
(C) A “CASHLESS-BROKER” EXERCISE THROUGH PROCEDURES APPROVED BY THE COMPANY OR
(D) ANY COMBINATION THEREOF, HAVING A FAIR MARKET VALUE ON THE EXERCISE DATE
EQUAL TO THE RELEVANT EXERCISE PRICE.


 


(III)                               FORFEITURE.  EXCEPT AS OTHERWISE PROVIDED IN
THE TERMS OF THE OPTION GRANT, UPON TERMINATION OF A PARTICIPANT’S EMPLOYMENT
WITH THE COMPANY AND ITS AFFILIATES OR MEMBERSHIP ON THE BOARD, WHICHEVER IS
APPLICABLE, FOR ANY REASON DURING THE APPLICABLE RESTRICTED PERIOD, ALL OPTIONS
SHALL BE FORFEITED BY THE PARTICIPANT (OR ANY TRANSFEREE) UNLESS OTHERWISE
PROVIDED IN A WRITTEN EMPLOYMENT AGREEMENT BETWEEN THE PARTICIPANT AND THE
COMPANY OR ITS AFFILIATES. THE COMMITTEE MAY, IN ITS DISCRETION, WAIVE IN WHOLE
OR IN PART SUCH FORFEITURE WITH RESPECT TO A PARTICIPANT’S OPTIONS.


 


(B)                                 PHANTOM UNITS.  THE COMMITTEE SHALL HAVE THE
AUTHORITY TO DETERMINE THE EMPLOYEES AND DIRECTORS TO WHOM PHANTOM UNITS SHALL
BE GRANTED, THE NUMBER OF PHANTOM UNITS TO BE GRANTED TO EACH SUCH PARTICIPANT,
THE RESTRICTED PERIOD, THE CONDITIONS UNDER WHICH THE PHANTOM UNITS MAY BECOME
VESTED OR FORFEITED, WHICH MAY INCLUDE, WITHOUT LIMITATION, THE ACCELERATED
VESTING UPON THE ACHIEVEMENT OF SPECIFIED PERFORMANCE GOALS, AND SUCH OTHER
TERMS AND CONDITIONS AS THE COMMITTEE MAY ESTABLISH WITH RESPECT TO SUCH AWARDS
INCLUDING WHETHER DERS ARE GRANTED WITH RESPECT TO SUCH PHANTOM UNITS.

 


(I)                                     DERS.  PHANTOM UNITS GRANTED UNDER THE
PLAN MAY INCLUDE A TANDEM DER GRANT.


 


(II)                                  FORFEITURE.  EXCEPT AS OTHERWISE PROVIDED
IN THE TERMS OF THE PHANTOM UNITS GRANT, UPON TERMINATION OF A PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES OR MEMBERSHIP ON THE BOARD,
WHICHEVER IS APPLICABLE, FOR ANY REASON DURING THE APPLICABLE RESTRICTED PERIOD,
ALL PHANTOM UNITS SHALL BE

 

5

--------------------------------------------------------------------------------


 


FORFEITED BY THE PARTICIPANT (OR ANY TRANSFEREE) UNLESS OTHERWISE PROVIDED IN A
WRITTEN EMPLOYMENT AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY OR ITS
AFFILIATES. THE COMMITTEE MAY, IN ITS DISCRETION, WAIVE IN WHOLE OR IN PART SUCH
FORFEITURE WITH RESPECT TO A PARTICIPANT’S PHANTOM UNITS.


 


(III)                               LAPSE OF RESTRICTIONS.  UNLESS A DIFFERENT
PAYMENT TIME IS SPECIFIED IN THE AWARD AGREEMENT, THE PARTICIPANT SHALL BE
ENTITLED TO RECEIVE FROM THE COMPANY ONE UNIT OR CASH EQUAL TO THE FAIR MARKET
VALUE OF A UNIT, AS DETERMINED BY THE COMMITTEE, IN ITS DISCRETION, UPON OR AS
SOON AS REASONABLY PRACTICAL FOLLOWING THE VESTING OF EACH PHANTOM UNIT.


 


(C)                                  GENERAL.


 


(I)                                     AWARDS MAY BE GRANTED SEPARATELY OR
TOGETHER.  AWARDS MAY, IN THE DISCRETION OF THE COMMITTEE, BE GRANTED EITHER
ALONE OR IN ADDITION TO, IN TANDEM WITH, OR IN SUBSTITUTION FOR ANY OTHER AWARD
GRANTED UNDER THE PLAN OR ANY AWARD GRANTED UNDER ANY OTHER PLAN OF THE COMPANY
OR ANY AFFILIATE. AWARDS GRANTED IN ADDITION TO OR IN TANDEM WITH OTHER AWARDS
OR AWARDS GRANTED UNDER ANY OTHER PLAN OF THE COMPANY OR ANY AFFILIATE MAY BE
GRANTED EITHER AT THE SAME TIME AS OR AT A DIFFERENT TIME FROM THE GRANT OF SUCH
OTHER AWARDS OR AWARDS.


 


(II)                                  LIMITS ON TRANSFER OF AWARDS.  UNLESS
OTHERWISE PROVIDED IN THE AWARD AGREEMENT, EACH OPTION SHALL BE EXERCISABLE ONLY
BY THE PARTICIPANT DURING THE PARTICIPANT’S LIFETIME, OR BY THE PERSON TO WHOM
THE PARTICIPANT’S RIGHT SHALL PASS BY WILL OR THE LAW OF DESCENT AND
DISTRIBUTION.  UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT, NO AWARD AND NO
RIGHT UNDER ANY SUCH AWARD MAY BE ASSIGNED, ALIENATED, PLEDGED, ATTACHED, SOLD
OR OTHERWISE TRANSFERRED OR ENCUMBERED BY A PARTICIPANT AND ANY SUCH PURPORTED
ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT, SALE, TRANSFER OR ENCUMBRANCE SHALL
BE VOID AND UNENFORCEABLE AGAINST THE COMPANY AND ANY AFFILIATE.


 


(III)                               TERM OF AWARDS. THE TERM OF EACH AWARD SHALL
BE FOR SUCH PERIOD AS MAY BE DETERMINED BY THE COMMITTEE.


 


(IV)                              UNIT CERTIFICATES. ALL CERTIFICATES FOR UNITS
OR OTHER SECURITIES OF THE PARTNERSHIP DELIVERED UNDER THE PLAN PURSUANT TO ANY
AWARD OR THE EXERCISE THEREOF SHALL BE SUBJECT TO SUCH STOP TRANSFER ORDERS AND
OTHER RESTRICTIONS AS THE COMMITTEE MAY DEEM ADVISABLE UNDER THE PLAN OR THE
RULES, REGULATIONS, AND OTHER REQUIREMENTS OF THE SEC, ANY STOCK EXCHANGE UPON
WHICH SUCH UNITS OR OTHER SECURITIES ARE THEN LISTED, AND ANY APPLICABLE FEDERAL
OR STATE LAWS.  THE COMMITTEE MAY CAUSE A LEGEND OR LEGENDS TO BE PUT ON ANY
SUCH CERTIFICATES TO MAKE APPROPRIATE REFERENCE TO SUCH RESTRICTIONS.


 


(V)                                 CONSIDERATION FOR GRANTS.  AWARDS MAY BE
GRANTED FOR SUCH CONSIDERATION, INCLUDING SERVICES, AS THE COMMITTEE DETERMINES.


 


(VI)                              DELIVERY OF UNITS OR OTHER SECURITIES AND
PAYMENT BY PARTICIPANT OF CONSIDERATION.  NOTWITHSTANDING ANYTHING IN THE PLAN
OR ANY GRANT AGREEMENT TO

 

6

--------------------------------------------------------------------------------


 


THE CONTRARY, DELIVERY OF UNITS PURSUANT TO THE EXERCISE OR VESTING OF AN AWARD
MAY BE DEFERRED FOR ANY PERIOD DURING WHICH, IN THE GOOD FAITH DETERMINATION OF
THE COMMITTEE, THE COMPANY IS NOT REASONABLY ABLE TO OBTAIN UNITS TO DELIVER
PURSUANT TO SUCH AWARD WITHOUT VIOLATING THE RULES OR REGULATIONS OF ANY
APPLICABLE LAW OR SECURITIES EXCHANGE. NO UNITS OR OTHER SECURITIES SHALL BE
DELIVERED PURSUANT TO ANY AWARD UNTIL PAYMENT IN FULL OF ANY AMOUNT REQUIRED TO
BE PAID PURSUANT TO THE PLAN OR THE APPLICABLE AWARD AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ANY EXERCISE PRICE OR TAX WITHHOLDING) IS RECEIVED BY THE
COMPANY.  SUCH PAYMENT MAY BE MADE BY SUCH METHOD OR METHODS AND IN SUCH FORM OR
FORMS AS THE COMMITTEE SHALL DETERMINE, INCLUDING, WITHOUT LIMITATION, CASH,
OTHER AWARDS, WITHHOLDING OF UNITS, CASHLESS-BROKER EXERCISES WITH SIMULTANEOUS
SALE, OR ANY COMBINATION THEREOF; PROVIDED THAT THE COMBINED VALUE, AS
DETERMINED BY THE COMMITTEE, OF ALL CASH AND CASH EQUIVALENTS AND THE FAIR
MARKET VALUE OF ANY SUCH UNITS OR OTHER PROPERTY SO TENDERED TO THE COMPANY, AS
OF THE DATE OF SUCH TENDER, IS AT LEAST EQUAL TO THE FULL AMOUNT REQUIRED TO BE
PAID TO THE COMPANY PURSUANT TO THE PLAN OR THE APPLICABLE AWARD AGREEMENT.


 


(VII)                           CHANGE IN CONTROL.  SUBJECT TO ADDITIONAL OR
CONTRARY PROVISIONS IN THE AWARD AGREEMENT, UPON A CHANGE IN CONTROL OR SUCH
PERIOD PRIOR THERETO AS MAY BE ESTABLISHED BY THE COMMITTEE, ALL AWARDS SHALL
AUTOMATICALLY VEST AND BECOME PAYABLE OR EXERCISABLE, AS THE CASE MAY BE, IN
FULL. IN THIS REGARD, ALL RESTRICTED PERIODS SHALL TERMINATE AND ALL PERFORMANCE
CRITERIA, IF ANY, SHALL BE DEEMED TO HAVE BEEN ACHIEVED AT THE MAXIMUM LEVEL. TO
THE EXTENT AN OPTION IS NOT EXERCISED UPON A CHANGE IN CONTROL, THE COMMITTEE
MAY, IN ITS DISCRETION, CANCEL SUCH AWARD WITHOUT PAYMENT OR PROVIDE FOR A
REPLACEMENT GRANT WITH RESPECT TO SUCH AWARD ON SUCH TERMS AS IT DEEMS
APPROPRIATE.


 


7.                                      AMENDMENT AND TERMINATION.

 

Except to the extent prohibited by applicable law:

 


(A)                                  AMENDMENTS TO THE PLAN.  EXCEPT AS REQUIRED
BY THE RULES OF THE PRINCIPAL SECURITIES EXCHANGE ON WHICH THE UNITS ARE TRADED
AND SUBJECT TO SECTION 7(B) BELOW, THE BOARD OR THE COMMITTEE MAY AMEND, ALTER,
SUSPEND, DISCONTINUE, OR TERMINATE THE PLAN IN ANY MANNER, INCLUDING INCREASING
THE NUMBER OF UNITS AVAILABLE FOR AWARDS UNDER THE PLAN, WITHOUT THE CONSENT OF
ANY PARTNER, PARTICIPANT, OTHER HOLDER OR BENEFICIARY OF AN AWARD, OR OTHER
PERSON.

 


(B)                                 AMENDMENTS TO AWARDS.  SUBJECT TO
SECTION 7(A), THE COMMITTEE MAY WAIVE ANY CONDITIONS OR RIGHTS UNDER, AMEND ANY
TERMS OF, OR ALTER ANY AWARD THERETOFORE GRANTED, PROVIDED NO CHANGE, OTHER THAN
PURSUANT TO SECTION 7(C), IN ANY AWARD SHALL MATERIALLY REDUCE THE BENEFIT TO A
PARTICIPANT WITHOUT THE CONSENT OF SUCH PARTICIPANT.

 


(C)                                  ADJUSTMENT OF AWARDS UPON THE OCCURRENCE OF
CERTAIN UNUSUAL OR NONRECURRING EVENTS.  THE COMMITTEE IS HEREBY AUTHORIZED TO
MAKE ADJUSTMENTS IN THE TERMS AND CONDITIONS OF, AND THE CRITERIA INCLUDED IN,
AWARDS IN RECOGNITION OF UNUSUAL OR NONRECURRING EVENTS (INCLUDING, WITHOUT
LIMITATION, THE EVENTS DESCRIBED IN SECTION 4(C) OF THE PLAN) AFFECTING THE
PARTNERSHIP OR THE FINANCIAL STATEMENTS OF THE PARTNERSHIP, OR OF CHANGES IN
APPLICABLE LAWS,

 

7

--------------------------------------------------------------------------------


 


REGULATIONS, OR ACCOUNTING PRINCIPLES, WHENEVER THE COMMITTEE DETERMINES THAT
SUCH ADJUSTMENTS ARE APPROPRIATE IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF
THE BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE PLAN.

 


8.                                      GENERAL PROVISIONS.

 


(A)                                  NO RIGHTS TO AWARD.  NO PERSON SHALL HAVE
ANY CLAIM TO BE GRANTED ANY AWARD UNDER THE PLAN, AND THERE IS NO OBLIGATION FOR
UNIFORMITY OF TREATMENT OF PARTICIPANTS. THE TERMS AND CONDITIONS OF AWARDS NEED
NOT BE THE SAME WITH RESPECT TO EACH RECIPIENT.

 


(B)                                 WITHHOLDING.  THE COMPANY, ITS AFFILIATE OR
ITS DESIGNATED THIRD PARTY ADMINISTRATOR SHALL HAVE THE RIGHT TO DEDUCT
APPLICABLE TAXES FROM ANY AWARD PAYMENT AND WITHHOLD, AT THE TIME OF DELIVERY OR
VESTING OF CASH OR UNITS UNDER THIS PLAN, AN APPROPRIATE AMOUNT OF CASH OR
NUMBER OF UNITS OR A COMBINATION THEREOF FOR PAYMENT OF TAXES OR OTHER AMOUNTS
REQUIRED BY LAW OR TO TAKE SUCH OTHER ACTION AS MAY BE NECESSARY IN THE OPINION
OF THE COMPANY OR ITS AFFILIATE TO SATISFY ALL OBLIGATIONS FOR WITHHOLDING OF
SUCH TAXES.  THE COMMITTEE MAY ALSO PERMIT WITHHOLDING TO BE SATISFIED BY THE
TRANSFER TO THE COMPANY OR ITS AFFILIATE OF UNITS THERETOFORE OWNED BY THE
HOLDER OF THE AWARD WITH RESPECT TO WHICH WITHHOLDING IS REQUIRED.  IF UNITS ARE
USED TO SATISFY TAX WITHHOLDING, SUCH UNITS SHALL BE VALUED BASED ON THE FAIR
MARKET VALUE WHEN THE TAX WITHHOLDING IS REQUIRED TO BE MADE.

 


(C)                                  NO RIGHT TO EMPLOYMENT.  THE GRANT OF AN
AWARD SHALL NOT BE CONSTRUED AS GIVING A PARTICIPANT THE RIGHT TO BE RETAINED IN
THE EMPLOY OF THE COMPANY OR ANY AFFILIATE OR TO REMAIN ON THE BOARD, AS
APPLICABLE. FURTHER, THE COMPANY OR AN AFFILIATE MAY AT ANY TIME DISMISS A
PARTICIPANT FROM EMPLOYMENT.

 


(D)                                 GOVERNING LAW.  THE VALIDITY, CONSTRUCTION,
AND EFFECT OF THE PLAN AND ANY RULES AND REGULATIONS RELATING TO THE PLAN SHALL
BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.

 


(E)                                  SEVERABILITY.  IF ANY PROVISION OF THE PLAN
OR ANY AWARD BECOMES INVALID, ILLEGAL, OR UNENFORCEABLE IN ANY JURISDICTION OR
AS TO ANY PERSON OR AWARD, OR WOULD DISQUALIFY THE PLAN OR ANY AWARD UNDER ANY
LAW DEEMED APPLICABLE BY THE COMMITTEE, SUCH PROVISION SHALL BE DEEMED AMENDED
TO CONFORM TO THE APPLICABLE LAWS, OR IF IT CANNOT BE CONSTRUED OR DEEMED
AMENDED WITHOUT MATERIALLY ALTERING THE INTENT OF THE PLAN OR THE AWARD, SUCH
PROVISION SHALL BE STRICKEN AS TO SUCH JURISDICTION, PERSON OR AWARD AND THE
REMAINDER OF THE PLAN AND ANY SUCH AWARD SHALL REMAIN IN FULL FORCE AND EFFECT.

 


(F)                                    OTHER LAWS.  NOTWITHSTANDING ANYTHING IN
THE PLAN OR ANY AWARD AGREEMENT TO THE CONTRARY, THE COMMITTEE MAY REFUSE TO
ISSUE OR TRANSFER ANY UNITS OR OTHER CONSIDERATION UNDER AN AWARD IF, IN ITS
SOLE DISCRETION, IT DETERMINES THAT THE ISSUANCE OR TRANSFER OF SUCH UNITS OR
SUCH OTHER CONSIDERATION MIGHT VIOLATE ANY APPLICABLE LAW OR REGULATION, THE
RULES OF THE PRINCIPAL SECURITIES EXCHANGE ON WHICH THE UNITS ARE THEN TRADED.

 


(G)                                 NO TRUST OR FUND CREATED.  NEITHER THE PLAN
NOR ANY AWARD SHALL CREATE OR BE CONSTRUED TO CREATE A TRUST OR SEPARATE FUND OF
ANY KIND OR A FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY OR ANY PARTICIPATING
AFFILIATE AND A PARTICIPANT OR ANY OTHER PERSON. TO THE EXTENT THAT ANY PERSON
ACQUIRES A RIGHT TO RECEIVE PAYMENTS FROM THE COMPANY OR ANY PARTICIPATING
AFFILIATE

 

8

--------------------------------------------------------------------------------


 


PURSUANT TO AN AWARD, SUCH RIGHT SHALL BE NO GREATER THAN THE RIGHT OF ANY
GENERAL UNSECURED CREDITOR OF THE COMPANY OR ANY PARTICIPATING AFFILIATE.

 


(H)                                 NO FRACTIONAL UNITS.  NO FRACTIONAL UNITS
SHALL BE ISSUED OR DELIVERED PURSUANT TO THE PLAN OR ANY AWARD, AND THE
COMMITTEE SHALL DETERMINE WHETHER CASH, OTHER SECURITIES, OR OTHER PROPERTY
SHALL BE PAID OR TRANSFERRED IN LIEU OF ANY FRACTIONAL UNITS OR WHETHER SUCH
FRACTIONAL UNITS OR ANY RIGHTS THERETO SHALL BE CANCELED, TERMINATED, OR
OTHERWISE ELIMINATED.

 


(I)                                     HEADINGS.  HEADINGS ARE GIVEN TO THE
SECTIONS AND SUBSECTIONS OF THE PLAN SOLELY AS A CONVENIENCE TO FACILITATE
REFERENCE. SUCH HEADINGS SHALL NOT BE DEEMED IN ANY WAY MATERIAL OR RELEVANT TO
THE CONSTRUCTION OR INTERPRETATION OF THE PLAN OR ANY PROVISION THEREOF.

 


(J)                                     FACILITY OF PAYMENT. ANY AMOUNTS PAYABLE
HEREUNDER TO ANY INDIVIDUAL UNDER LEGAL DISABILITY OR WHO, IN THE JUDGMENT OF
THE COMMITTEE, IS UNABLE TO PROPERLY MANAGE HIS FINANCIAL AFFAIRS, MAY BE PAID
TO THE LEGAL REPRESENTATIVE OF SUCH PERSON, OR MAY BE APPLIED FOR THE BENEFIT OF
SUCH PERSON IN ANY MANNER THAT THE COMMITTEE MAY SELECT, AND THE COMPANY AND ITS
AFFILIATES SHALL BE RELIEVED OF ANY FURTHER LIABILITY FOR PAYMENT OF SUCH
AMOUNTS.

 


(K)                                  GENDER AND NUMBER.  WORDS IN THE MASCULINE
GENDER SHALL INCLUDE THE FEMININE GENDER, THE PLURAL SHALL INCLUDE THE SINGULAR
AND THE SINGULAR SHALL INCLUDE THE PLURAL.

 


9.                                      TERM OF THE PLAN.

 

The Plan shall be effective on the date of its approval by the Board and shall
continue until the date terminated by the Board or the date Units are no longer
available for the payment of Awards under the Plan, whichever occurs first.
However, unless otherwise expressly provided in the Plan or in an applicable
Award Agreement, any Award granted prior to such termination, and the authority
of the Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.

 

9

--------------------------------------------------------------------------------